Title: From Thomas Jefferson to Elbridge Gerry, 26 January 1799
From: Jefferson, Thomas
To: Gerry, Elbridge


          
            My dear Sir
            Philadelphia Jan. 26. 1799.
          
          Your favor of Nov. 12. was safely delivered to me by mr ——, but not till Dec. 28. as I arrived here only three days before that date. it was recieved with great satisfaction. our very long intimacy as fellow-labourers in the same cause, the recent expressions of mutual confidence which had preceded your mission, the interesting course which that had taken, & particularly & personally as it regarded yourself, made me anxious to hear from you on your return. I was the more so too, as I had myself during the whole of your absence, as well as since your return, been a constant butt for every shaft of calumny which malice & false-hood could form, & the presses, public speakers, or private letters disseminate. one of these too was of a nature to touch yourself; as if, wanting confidence in your efforts, I had been capable of usurping powers committed to you, & authorising negociations private & collateral to yours. the real truth is that though Dr. Logan, the pretended missionary, about 4. or 5. days before he sailed for Hamburgh, told me he was going there, & thence to Paris, & asked & recieved from me a certificate of his citizenship, character, & circumstances of life, merely as a protection should he be molested on his journey in the present turbulent & suspicious state of Europe, yet I had been led to consider his object as relative to his private affairs; and tho’ from an intimacy of some standing, he knew well my wishes for peace, and my political sentiments in general, he nevertheless recieved then no particular declaration of them, no authority to communicate them to any mortal, nor to speak to any one in my name, or in any body’s name, on that, or any other subject what ever; nor did I write by him a scrip of a pen to any person what ever. this he has himself honestly & publicly declared since his return; & from his well known character & every other circumstance, every candid man must percieve that his enterprize was dictated by his own enthusiasm, without consultation or communication with any one; that he acted in Paris on his own ground, & made his own way. yet to give some colour to his proceedings which might implicate the republicans in general, & myself particularly, they have not been ashamed to bring forward a supposititious paper drawn by one of their  own party in the name of Logan, & falsely pretended to have been presented by him to the government of France; counting that the bare mention of my name therein would connect that in the eye of the public with this transaction. in confutation of these & all future calumnies, by way of anticipation, I shall make to you a profession of my political faith; in confidence that you will consider every future imputation on me of a contrary complexion as bearing on it’s front the mask of falsehood & calumny.
          I do then with sincere zeal wish an inviolable preservation of our present federal constitution, according to the true sense in which it was adopted by the states, that in which it was advocated by it’s friends, & not that which it’s enemies apprehended, who therefore became it’s enemies: and I am opposed to the monarchising it’s features by the forms of it’s administration, with a view to conciliate a first transition to a President & Senate for life, & from that to a hereditary tenure of these offices, & thus to worm out the elective principle. I am for preserving to the states the powers not yielded by them to the Union, & to the legislature of the Union it’s constitutional share in the division of powers: and I am not for transferring all the powers of the states to the general government, & all those of that government to the Executive branch. I am for a government rigorously frugal & simple, applying all the possible savings of the public revenue to the discharge of the national debt: and not for a multiplication of officers & salaries merely to make partizans, & for increasing, by every device, the public debt, on the principle of it’s being a public blessing. I am for relying, for internal defence, on our militia solely till actual invasion, and for such a naval force only as may protect our coasts and harbours from such depredations as we have experienced: and not for a standing army in time of peace which may overawe the public sentiment; nor for a navy which by it’s own expences and the eternal wars in which it will implicate us, will grind us with public burthens, & sink us under them. I am for free commerce with all nations, political connection with none, & little or no diplomatic establishment: and I am not for linking ourselves, by new treaties with the quarrels of Europe, entering that field of slaughter to preserve their balance, or joining in the confederacy of kings to war against the principles of liberty. I am for freedom of religion, & against all maneuvres to bring about a legal ascendancy of one sect over another: for freedom of the press, & against all violations of the constitution to silence by force & not by reason the complaints or criticisms, just or unjust, of our citizens against the conduct of their agents. and I am for encouraging the progress of science in all it’s branches; and not for raising a hue and cry against the sacred name of philosophy, for awing the human mind,  by stories of rawhead & bloody bones, to a distrust of it’s own vision & to repose implicitly on that of others; to go backwards instead of forwards to look for improvement, to believe that government, religion, morality & every other science were in the highest perfection in ages of the darkest ignorance, and that nothing can ever be devised more perfect than what was established by our forefathers. to these I will add that I was a sincere wellwisher to the success of the French revolution, and still wish it may end in the establishment of a free & well ordered republic: but I have not been insensible under the atrocious depredations they have committed on our commerce. the first object of my heart is my own country. in that is embarked my family, my fortune, & my own existence. I have not one farthing of interest, nor one fibre of attachment out of it, nor a single motive of preference of any one nation to another but in proportion as they are more or less friendly to us. but though deeply feeling the injuries of France, I did not think war the surest mode of redressing them. I did believe that a mission sincerely disposed to preserve peace, would obtain for us a peaceable & honourable settlement and retribution; & I appeal to you to say whether this might not have been obtained, if either of your collegues had been of the same sentiment with yourself.—these my friend are my principles; they are unquestionably the principles of the great body of our fellow citizens, and I know there is not one of them which is not yours also. in truth we never differed but on one ground, the funding system; and as from the moment of it’s being adopted by the constituted authorities, I became religiously principled in the sacred discharge of it to the uttermost farthing, we are now united even on that single ground of difference.
          I turn now to your enquiries. the inclosed paper will answer one of them. but you also ask for such political information as may be possessed by me & interesting to yourself in regard to your embassy. as a proof of my entire confidence in you I shall give it fully & candidly. when Pinckney, Marshal, and Dana were nominated to settle our differences with France, it was suspected by many, from what was understood of their dispositions, that their mission would not result in a settlement of differences; but would produce circumstances tending to widen the breach, and to provoke our citizens to consent to a war with that nation, & union with England. Dana’s resignation, & your appointment gave the first gleam of hope of a peaceable issue to the mission. for it was believed that you were sincerely disposed to accomodation: & it was not long after your arrival there before symptoms were observed of that difference of views which had been suspected to exist.—In the mean time however the aspect of our government towards the French  republic had become so ardent that the people of America generally took the alarm. to the Southward their apprehensions were early excited. in the Eastern states also they at length began to break out. meetings were held in many of your towns, & addresses to the government agreed on in opposition to war. the example was spreading like wild fire. other meetings were called in other places, & a general concurrence of sentiment against the apparent inclinations of the government was imminent, when, most critically for the government, the dispatches of Oct. 22. prepared by your collegue Marshall with a view to their being made public, dropped into their laps. it was truly a God-send to them, & they made the most of it. many thousands of copies were printed & dispersed gratis at the public expence; & the zealots for war co-operated so heartily that there were instances of single individuals who printed & dispersed 10, or 12,000 copies at their own expence. the odiousness of the corruption supposed in those papers excited a general & high indignation among the people. unexperienced in such maneuvres, they did not permit themselves even to suspect that the turpitude of private swindlers might mingle itself unobserved, & give it’s own hue to the communications of the French government, of whose participation there was neither proof nor probability. it served however, for a time, the purpose intended. the people in many places gave a loose to the expressions of their warm indignation, & of their honest preference of war to dishonour. the fever was long & succesfully kept up, and in the mean time war measures as ardently crouded.—still however as it was known that your collegues were coming away, & yourself to stay, though disclaiming a separate power to conclude a treaty, it was hoped by the lovers of peace that a project of treaty would have been prepared, ad referendum, on principles which would have satisfied our citizens, & overawed any bias of the government towards a different policy. but the expedition of the Sophia, and, as was supposed, the suggestions of the person charged with your dispatches, & his probable misrepresentations of the real wishes of the American people, prevented these hopes. they had then only to look forward to your return for such information either through the Executive, or from yourself, as might present to our view the other side of the medal. the dispatches of Oct. 22. 97. had presented one face. that information, to a certain degree, is now recieved; & the public will see from your correspondence with Taleyrand that France, as you testify, ‘was sincere & anxious to obtain a reconciliation, not wishing us to break the British treaty, but only to give her equivalent stipulations, and in general was disposed to a liberal treaty.’ and they will judge whether mr Pickering’s report shews an inflexible determination to believe no declarations the  French government can make, nor any opinion which you, judging on the spot & from actual view, can give of their sincerity, and to meet their designs of peace with operations of war. the alien & sedition acts have already operated in the South as powerful sedatives of the XYZ. inflammation. in your quarter where violations of principle are either less regarded or more concealed, the direct tax is likely to have the same effect, & to excite enquiries into the object of the enormous expences & taxes we are bringing on. and your information supervening that we might have a liberal accomodation if we would, there can be little doubt of the reproduction of that general movement which had been changed for a moment by the dispatches of Oct. 22. and tho’ small checks & stops, like Logan’s pretended embassy, may be thrown in the way from time to time, & may a little retard it’s motion, yet the tide is already turned and will sweep before it all the feeble obstacles of art. the unquestionable republicanism of the American mind will break through the mist under which it has been clouded, and will oblige it’s agents to reform the principles & practices of their administration.
          You suppose that you have been abused by both parties, as far as has come to my knowledge you are misinformed. I have never seen or heard a sentence of blame uttered against you by the republicans, unless we were so to construe their wishes that you had more boldly cooperated in a project of a treaty, and would more explicitly state whether there was in your collegues that flexibility which persons earnest after peace would have practised? whether, on the contrary, their demeanor was not cold, reserved and distant at least, if not backward? and whether, if they had yielded to those informal conferences which Taleyrand seems to have courted, the liberal accomodation you suppose might not have been effected, even with their agency? your fellow citizens think they have a right to full information in a case of such great concernment to them. it is their sweat which is to earn all the expences of the war, and their blood which is to flow in expiation of the causes of it. it may be in your power to save them from these miseries by full communications and unrestrained details, postponing motives of delicacy to those of duty. it rests with you to come forward independantly, to take your stand on the high ground of your own character, to disregard calumny, and to be borne above it on the shoulders of your grateful fellow citizens, or to sink into the humble oblivion to which the Federalists (self-called) have secretly condemned you, and even to be happy if they will indulge you with oblivion while they have beamed on your collegues meridian splendor. pardon me, my dear Sir, if my expressions are strong. my feelings are so much more so, that it is with difficulty I reduce them even to the tone I use. if you doubt the dispositions towards  you, look into the papers on both sides for the toasts which were given through all the states on the 4th. of July. you will there see whose hearts were with you, and whose were ulcerated against you. indeed as soon as it was known that you had consented to stay in Paris, there was no measure observed in the execrations of the war-party, they openly wished you might be guillotined, or sent to Cayenne, or any thing else: and these expressions were finally stifled from a principle of policy only, & to prevent you from being urged to a justification of yourself. from this principle alone proceeds the silence, & cold respect they observe towards you. still they cannot prevent at times the flames bursting from under the embers, as mr Pickering’s letters, report, & conversations testify as well as the indecent expressions respecting you indulged by some of them in the debate on these dispatches. these sufficiently shew that you are never more to be honoured or trusted by them, & that they wait to crush you for ever only till they can do it without danger to themselves.
          When I sat down to answer your letter, but two courses presented themselves. either to say nothing or every thing; for half-confidences are not in my character. I could not hesitate which was due to you. I have unbosomed myself fully; & it will certainly be highly gratifying if I recieve a like confidence from you. for even if we differ in principle more than I believe we do, you & I know too well the texture of the human mind, & the slipperiness of human reason, to consider differences of opinion otherwise than differences of form or feature. integrity of views, more than their soundness, is the basis of esteem.I shall follow your direction in conveying this by a private hand; tho’ I know not as yet when one worthy of confidence will occur: & my trust in you leaves me without a fear that this letter, meant as a confidential communication of my impressions, may ever go out of your own hand, or be suffered in any wise to commit my name. indeed, besides the accidents which might happen to it even under your care, considering the accident of death to which yourself are liable, I think it safest to pray you, after reading it as often as you please to destroy at least the 2d. & 3d. leaves. the 1st. contains principles only, which I fear not to avow; but the 2d. & 3d contain facts stated for your information, and which though sacredly conformable to my firm belief, yet would be galling to some, & expose me to illiberal attacks. I therefore repeat my prayer to burn the 2d. & 3d. leaves. and did we ever expect to see the day when, breathing nothing but sentiments of love to our country & it’s freedom & happiness, our correspondence must be as secret as if we were hatching it’s destruction! Adieu, my friend, and accept my sincere & affectionate salutations. I need not add my signature.
         